TATUM, Judge.
The petitioner, Ernest Hawkins, has filed a petition for certiorari seeking to attack a bargained guilty plea. He entered a guilty plea to first degree murder and received a bargained sentence of life imprisonment. He seeks to set aside the guilty plea on the ground that his codefendants, who went to trial, were convicted only of involuntary manslaughter.
The State resists on the ground that the common law petition for certiorari is not available to defendant. There is no allegation that the guilty plea was involuntary, coercively made, or made without proper knowledge and advice. The law provides no mode of appellate review from an un-coerced guilty plea, knowingly and voluntarily made. Capri Adult Cinema v. State, 537 S.W.2d 896 (Tenn.1976); Roe v. State, 584 S.W.2d 257 (Tenn.Cr.App.1979). The petition alleges no facts which would invalidate the guilty plea.
The petition for writ of certiorari is denied.
WALKER, P. J., and DWYER, J., concur.